NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                VANETTA SIMMONS,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                 Respondent

      DEPARTMENT OF TRANSPORTATION,
                Intervenor

                ______________________

                      2015-3202
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-0752-15-0109-I-1.
                ______________________

             Decided: September 22, 2016
               ______________________

   VANETTA SIMMONS, Jamaica, NY, pro se.

    JEFFREY GAUGER, Office of the General Counsel, Merit
Systems Protection Board, Washington, DC, for respond-
ent. Also represented by BRYAN G. POLISUK.
2                                         SIMMONS   v. MSPB



    JIMMY MCBIRNEY, Commercial Litigation Branch, Civ-
il Division, United States Department of Justice, Wash-
ington, DC, for intervenor. Also represented by BENJAMIN
C. MIZER, ROBERT E. KIRSCHMAN, JR., ELIZABETH M.
HOSFORD.
                  ______________________

    Before NEWMAN, LOURIE, and CHEN, Circuit Judges.
NEWMAN, Circuit Judge.
    Vanetta Simmons appeals the final judgment of the
Merit Systems Protection Board (MSPB) dismissing her
involuntary retirement appeal. 1 The Board held that Ms.
Simmons failed to establish that her retirement from the
Federal Aviation Administration (FAA) was involuntary,
and dismissed the appeal. We affirm the decision of the
Board.
                      BACKGROUND
    Ms. Simmons was employed as a Human Resources
Specialist in the Queens, New York office of the FAA. On
April 22, 2014, Ms. Simmons was informed that she
would be reassigned to a Benefits Operation Center
(BOC) in Kansas City, Missouri, as part of a consolidation
of regional benefits specialists into the centralized BOC.
Ms. Simmons was informed that if she accepted adminis-
trative reassignment, she would hold the same position at
the BOC, be eligible for relocation expenses, and maintain
the same base pay and grade. 2 The reassignment notifi-
cation letter included a conditional election form; Ms.


    1   Simmons v. Dep’t of Transp., No. NY-0752-15-
0109-I-1, 2015 WL 5677177 (MSPB, Sept. 28, 2015) (Final
Decision).
    2   Ms. Simmons’ gross pay would be reduced to ac-
commodate the lower Kansas City locality adjustment
rate.
SIMMONS   v. MSPB                                         3



Simmons was informed that electing reassignment was
for planning purposes only.
    On April 28, 2014, Ms. Simmons was also informed
that she was eligible for special consideration for vacan-
cies at her current duty location in Queens. The FAA
explained that hiring officials would consider her applica-
tion before other candidates if she qualified for a particu-
lar vacancy, but did not guarantee selection. The letter
also stated that if Ms. Simmons applied for and accepted
a lower grade position, the demotion would be considered
an “involuntary-management action” for pay retention
purposes. On August 15, 2014, Ms. Simmons’ manager
corrected this information, and informed Ms. Simmons
that under the terms of the reassignment, pay retention
was unavailable.
    On May 2, 2014, Ms. Simmons applied for a Human
Resources Specialist position. The hiring manager inter-
viewed Ms. Simmons first, but ultimately selected anoth-
er candidate. In August 2014, Ms. Simmons applied for a
Labor Relations Assistant opening. Ms. Simmons was
interviewed by the hiring manager for that position, but
was not hired.
    On June 20, 2014, Ms. Simmons returned the condi-
tional election form, indicating that she accepted the
administrative reassignment. Ms. Simmons wrote on her
signed forms that she was accepting the administrative
assignment “under duress because [she] was not given the
proper information to make a reasonable or rational
decision.” Ms. Simmons did not report for duty, as sched-
uled, in Kansas City on January 12, 2015, but instead
applied for discontinued service retirement and retired at
a reduced annuity, effective January 10, 2015.
    Ms. Simmons filed an appeal with the MSPB, assert-
ing that she retired from the FAA involuntarily. Ms.
Simmons stated that the reassignment was the result of
coercion because the administrative reassignment was not
4                                         SIMMONS   v. MSPB



a valid exercise of agency authority. She also stated that
she was provided insufficient and misleading information
regarding the reassignment and special consideration
hiring authority, and that she was placed on sick leave
restriction as an intimidation tactic. She explained that
she could not accept reassignment due to financial and
familial obligations.
    The AJ determined that that although Ms. Simmons
made non-frivolous allegations, she did not establish by a
preponderance of the evidence that her retirement was
involuntary. The AJ found that the FAA established a
legitimate and bona fide management reason for reassign-
ing Ms. Simmons and similarly situated employees to the
Kansas City office. Further, the AJ determined that Ms.
Simmons failed to demonstrate that the agency provided
her with inadequate or misleading information. The AJ
recognized that personal health and financial issues
impacted Ms. Simmons’ desire and ability to relocate, but
that those factors did make her retirement involuntary.
The AJ dismissed Ms. Simmons’ appeal.
    On appeal, the full Board affirmed the dismissal,
holding that the difficult nature of Ms. Simmons’ decision
did not render it involuntary. Final Decision ¶ 12. The
Board also held that Ms. Simmons had not established
that she based her retirement decision on misinformation
from the FAA. Id. ¶ 9.
                       DISCUSSION
                           A.
    An involuntary retirement is deemed equivalent to
forced removal. Staats v. U.S. Postal Serv., 99 F.3d 1120,
1123-24 (Fed. Cir. 1996). The decision to retire is pre-
sumed to be voluntary. Id. at 1124. Ms. Simmons con-
tends that the FAA’s reassignment plan led her to retire
involuntarily, and thus was an improper removal action.
Ms. Simmons bears the burden of establishing non-
SIMMONS   v. MSPB                                        5



voluntariness by a preponderance of the evidence. 5
C.F.R. § 1201.56(b)(2)(A).     There are two principal
grounds on which a retired employee may overcome the
presumption of voluntariness: (1) the retirement was the
product of misinformation or deception by the agency; or
(2) the retirement was the product of coercion by the
agency. Staats, 99 F.3d at 1124.
    To establish that the agency coerced her into retiring,
Ms. Simmons must show “that the agency effectively
imposed the terms of [her] resignation or retirement, that
[she] had no realistic alternative but to resign or retire,
and that [her] resignation or retirement was the result of
improper acts by the agency.” Id. Involuntariness “does
not apply to a case in which an employee decides to resign
or retire because he does not want to accept a new as-
signment, a transfer, or other measures that the agency is
authorized to adopt, even if those measures make contin-
uation in the job so unpleasant for the employee that he
feels that he has no realistic option but to leave.” Id.
    Ms. Simmons first asserts that her retirement was co-
erced by an improper reassignment. For a directed reas-
signment to be coercive, it must be it must be based on
neither a legitimate nor a bona fide management reason,
that is, the directed reassignment must have no solid or
substantial basis in personnel practice or principle.
Rayfield v. Dep’t of Agricul., 26 M.S.P.R. 244, 246 (1985).
However, if the agency establishes that a reassignment is
legitimate, the Board will not review the underlying
management considerations that underlie the exercise of
agency discretion. Frey v. Dep’t of Labor, 359 F.3d 1355,
1358 (Fed. Cir. 2004). Ms. Simmons states that the
reassignment was not bona fide and based on legitimate
management considerations because the benefits special-
ists located in the FAA’s Washington, D.C. headquarters
were not required to relocate. Ms. Simmons also stated
that prior to April 22, 2014, the agency told her that she
would not be reassigned. She stated that the relocation
6                                         SIMMONS   v. MSPB



was unnecessary because her work performance was
effective at her regional duty station, and that the cen-
tralized BOC in Kansas City was unsuccessful.
    The Board found that the FAA presented sufficient
evidence to rebut Ms. Simmons’ assertions of improper
acts. The FAA submitted declarations to show that the
headquarters employees performed different functions
and that the agency decided to fully consolidate opera-
tions in Kansas City after partial centralization failed to
realize the desired efficiency gains. Substantial evidence
supported the Board’s finding that the reassignment was
based on legitimate management concerns.
    Ms. Simmons states that she was faced with choosing
between retiring and relocating to Kansas City, and that
she did not want to relocate because the prospect present-
ed her with a difficult personal and financial situation.
However, “the fact that an employee is faced with an
unpleasant situation or that [her] choice is limited to two
unattractive options does not make the employee’s deci-
sion any less voluntary.” Staats, 99 F.3d at 1124; see also
Covington v. Dep’t of Health & Human Servs., 750 F.2d
937, 942 (Fed. Cir. 1984). The Board’s ruling that her
retirement was not coerced was in accord with precedent.
                            B.
    Ms. Simmons also states that the FAA provided her
with misleading information on which she relied in decid-
ing to retire. For example, Ms. Simmons alleges that
agency officials were unprepared for or cancelled meet-
ings, and that they delayed providing information on
voluntary early retirement options and incentives
(VERA/VSIP). Ms. Simmons also states that the offer of
special consideration for other positions was misleading
because she did not receive special consideration and the
agency did not assist her in finding a new regional place-
ment. She also states that she received inaccurate infor-
SIMMONS   v. MSPB                                       7



mation about the availability of pay retention for demo-
tions to a lower grade position.
     The Board found that Ms. Simmons had not shown
that she relied on any of the alleged misleading infor-
mation in deciding to retire. Ms. Simmons retired eight
months after the information about voluntary early
retirement and incentive programs was provided and five
months after the inaccurate pay retention information
was corrected. The FAA submitted declarations from the
hiring officials explaining that Ms. Simmons received
initial consideration and interviews as promised, although
she was not selected.
     The Board’s findings that Ms. Simmons had not relied
on misleading information and that her retirement was
not coerced were supported by substantial evidence, and
in accordance with law. The dismissal of the appeal is
affirmed.
   No Costs.
                      AFFIRMED